United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-3026
                                  ___________

Walter Edward Helgoth,                 *
                                       *
            Appellant,                 * Appeal from the United States
                                       * District Court for the
      v.                               * Eastern District of Missouri.
                                       *
Donna Williams; Jennifer Sache; Mike *
Curran; Dale Glass; Louise Phillips;   * [UNPUBLISHED]
Gene Stubblefield; J. P. Smith, Major, *
                                       *
            Appellees.                 *
                                  ___________

                         Submitted: February 20, 2003
                             Filed: February 25, 2003
                                  ___________

Before BYE, FAGG, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

       Missouri inmate Walter Edward Helgoth appeals from the district court’s1
adverse grant of summary judgment in his 42 U.S.C. § 1983 action against prison
officials, arising out of the prison’s decision to deny Helgoth certain magazines
containing explicit sexual content. Having reviewed de novo the record and the
parties’ briefs, we agree with the district court’s bases for granting summary

      1
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
judgment. See Liebe v. Norton, 157 F.3d 574, 578 (8th Cir. 1998) (standard of
review). Accordingly, we affirm. See 8th Cir. R. 47B.

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-